Citation Nr: 0634485	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  04-27 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include generalized anxiety disorder (GAD) and post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from May 1967 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Buffalo, New York.  In April 2006, the Board remanded this 
case for further procedural and evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its April 2006 remand, the Board instructed that the 
veteran's claimed stressors be verified and that a VA 
examiner provide an opinion as to whether any current 
psychiatric disorder, to include PTSD, was related to the 
veteran's military service following a review of the claims 
folder and an interview and evaluation of the veteran.

The Appeals Management Center (AMC) sent the veteran a letter 
in May 2006 requesting that he provide information regarding 
his claimed stressors including, the dates and locations of 
the claimed events, the veteran's exact unit assignments, a 
full description of the incidents, and the name and rank of 
any involved persons or witnesses.  No reply was received, 
and the AMC issued a supplemental statement of the case in 
July 2006.  At no time was the veteran scheduled for a VA 
psychiatric examination.

In light of the above, the Board finds that the remand 
directives have not been substantially complied with, and a 
new remand is required to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).

With regard to the veteran's claimed stressors, the Board 
notes that although the veteran did not immediately return 
the stressor information forms, the completed forms were 
received at the Board in October 2006 and are now associated 
with the claims folder.  Therefore, on remand, there is no 
need to contact the veteran for additional information 
regarding his claimed stressors.  In addition, the Board 
notes that a July 2004 statement by the veteran also provides 
details regarding his claimed stressors.  The Board notes 
that the veteran has described an event in which a rocket hit 
a nearby barracks killing approximately 17 to 20 soldiers.  
In his July 2004 statement, the veteran indicated that this 
attack occurred during the Tet Offensive around October 1967.  
In his more recent October 2006 statement, the veteran 
indicates that this attack occurred during the Tet holiday in 
February 1968.  Seeing as the veteran also refers to the Tet 
Offensive in his July 2004 statement, the Board will assume 
that he indicated the wrong date.  The Tet Offensive did not 
begin until January 1968.  Thus, on remand, efforts to verify 
the veteran's stressors should consider only the February 
1968 date.

The Board also notes that in addition to the failure to 
comply with the 2006 remand, a remand is necessary because 
the veteran indicated that he has treatment records in his 
possession from the 1970s related to his nervous disorder.  
On remand the veteran should be asked to provide these 
records or provide VA with the information and consent form 
necessary for us to retrieve these records from his 
physician.

Accordingly, the case is REMANDED for the following action:

1. Contact the veteran and ask him to 
either provide copies of the treatment 
records he refers to in his October 2006 
statement or to provide the name and 
address of the physician, as well as a 
consent form, to allow VA to obtain these 
records.

2. Take appropriate steps to verify the 
veteran's claimed stressors, to include 
consultation with the United States Armed 
and Joint Services Records Research Center 
(JSRRC).  Refer to the two VA Form 21-4138 
received in October 2006 for the 
information and details regarding these 
stressors.  A July 2004 statement also 
provides additional information regarding 
one of the stressors; however, the October 
1967 date should not be used when 
verifying the stressor described.  The RO 
should provide JSRRC with the veteran's 
personnel file and a description of the 
veteran's alleged stressors with the 
request for verification.

3. After the above development has been 
completed and all evidence received 
associated with the claims file, make a 
written determination on whether any in-
service stressors have been corroborated 
by the evidence of record and provide the 
psychiatric examiner (conducting the 
examination requested below) with an 
itemized list of these verified stressors.

4. Schedule the veteran for a VA 
psychiatric examination to determine the 
existence and etiology of any psychiatric 
disabilities, to include GAD and PTSD.  
This examination must be scheduled 
regardless of whether any of the veteran's 
stressors are verified.  The claims 
folder, including the list of verified 
stressors, must be sent to the examiner 
for review.  A copy of this remand should 
also be provided to the examiner.  Please 
provide the examiner with the following 
instructions:

The examiner should indicate that he or 
she has reviewed the claims folder.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
examination report.

Initially, the examiner must determine 
whether the veteran currently has PTSD.  
Then the examiner should determine whether 
the corroborated in-service stressors were 
sufficient to produce PTSD, or aggravate a 
pre-existing PTSD beyond the natural 
course of this disorder.  In this regard, 
the examiner is instructed to consider 
only the stressors identified as having 
been verified by the record.  The examiner 
should utilize the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV) in arriving at diagnoses and 
identify all existing psychiatric 
diagnoses.  If PTSD is diagnosed, the 
examiner should explain whether and how 
each of the diagnostic criteria is or is 
not satisfied.  Also, if PTSD is 
diagnosed, the examiner must identify the 
stressor(s) supporting the diagnosis.

The examiner must also determine whether 
the veteran has any other acquired 
psychiatric disorder, to include GAD.  If 
so, the examiner must indicate whether it 
is more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any psychiatric disorder, including 
GAD, is related to the veteran's military 
service, including, but not limited to, 
the verified stressors.

A complete rationale should be given for 
any opinion expressed and the foundation 
for all conclusions should be clearly set 
forth.  The report of the psychiatric 
examination should be associated with the 
veteran's claims folder.

5. Finally, readjudicate the veteran's 
claim for entitlement to service 
connection for a psychiatric disorder, to 
include GAD and PTSD, with application of 
all appropriate laws and regulations and 
consideration of any additional 
information obtained, including the 
veteran's October 2006 written statement.  
If the benefit sought on appeal remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



